                   IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                           (SOUTHERN DIVISION)



UNITED STATES OF AMERICA,

v.
                                                 7:20-CR-00162-D-1

SHAWN DEONTAE HEWETT.




                                         ORDER
THIS COURT, having reviewed the Motion Requesting to be Excused from Court

Appearance filed by Andrew C. Brooks, Esq., local counsel for the Defendant in the above~

styled case, finds that Mr. Brooks' presence will not be required. The Defendant will be

represented by counsel Katryna Spearman at the August 2, 2021 hearing.

WHEREFORE, Mr. Brooks is hereby excused from attending the August 2, 2021 hearing

scheduled in the above-styled case.

This the _J____ day of ~~21.



                                                               The Hon. James C. Dever III
                                                               United States District Judge




        Case 7:20-cr-00162-D Document 66 Filed 08/02/21 Page 1 of 1
